Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2022

                                      No. 04-21-00571-CV

                           IN THE INTEREST OF K.H., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-02026
                         Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       The clerk’s record in this appeal was due on December 31, 2021. TEX. R. APP. P.
35.1(b). On January 4, 2022, the trial court clerk filed a notification of late record stating that
appellant has failed to pay or make payment arrangements for the fee for preparing the clerk’s
record. See TEX. R. APP. P. 35.3(a)(2).
        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the trial court clerk
prepare the clerk’s record in compliance with Texas Rule of Appellate Procedure 34.5; and (2)
either the clerk’s fee for preparation of the clerk’s record has been paid or payment arrangements
have been made, or appellant is entitled to appeal without paying the fee. See TEX. R. APP. P.
34.5; 20.1(a); Tex. R. Civ. P. 145.
       If appellant fails to respond within the time provided, the appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 42.3.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court